Order entered October 10, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00334-CR

                         JASON WALLACE CARPENTER, Appellant

                                                 V.

                                 STATE OF TEXAS, Appellee

                        On Appeal from the 397th Judicial District Court
                                    Grayson County, Texas
                                Trial Court Cause No. 061997

                                            ORDER
       The record in this case reflects that appellant was convicted of burglary of a habitation, as
alleged in Count 1 of the indictment, and burglary of a building, as alleged in Count 2 of the
indictment. The clerk’s record contains the judgment for Count 2, which contains information
regarding the sentence imposed on Count 1. The clerk’s record, however, does not contain the
actual judgment for Count 1 of the indictment.
       Accordingly, this Court ORDERS the Grayson County District Clerk to file, within
FIFTEEN DAYS of the date of this order, a supplemental record containing the trial court’s
judgment for Count 1.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Grayson County District Clerk, and to counsel for all parties.

                                                      /s/    DAVID EVANS
                                                             JUSTICE